      Case 2:21-cr-00001-WFN      ECF No. 40    filed 06/03/21   PageID.141 Page 1 of 2

                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


 1
                                                                       Jun 03, 2021
 2                                                                         SEAN F. MCAVOY, CLERK


 3
 4                             UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                      No.   2:21-CR-0001-WFN-1
 7                              Plaintiff,
                                                      ORDER DENYING MOTION TO
 8          -vs-                                      MODIFY CONDITIONS OF RELEASE
 9   PETER JAMES YEAGER,
10                              Defendant.
11
12         Pending before the Court is Defendant's Motion to Modify Order on Conditions of
13   Release. ECF No. 39. Defendant asks that he be permitted to leave his property for two
14   hours a day to go for walks. Magistrate Rodgers originally denied the request and now the
15   matter is before this Court on de novo review.
16         Mr. Yeager was originally held in custody. His history of violent behavior coupled
17   with the nature of the instant offense suggested that no condition or combination of
18   conditions could be imposed that would reasonably assure the safety of the community. Mr.
19   Yeager has a history of drug and alcohol abuse and suffers from mental health issues. He
20   had been unemployed for a while prior to his arrest.
21         Mr. Yeager sought evaluations more easily obtained in the Seattle area. He was
22   transported to SeaTac, but was unable to meet with evaluators due to the COVID-19
23   restrictions in place at the facility. To facilitate mental health examinations, Judge Rodgers
24   released Mr. Yeager under home confinement. Under the current conditions, Mr. Yeager is
25   confined to his residence except for the reasons outlined in the release order. He requests
26   that he be permitted to leave the house twice daily to go for walks. Though subject to GPS
27   monitoring, Mr. Yeager would be unfettered for two hours a day. Due to his mental health,
28   criminal history, and the nature of the crime, allowing Mr. Yeager in the community without



     ORDER - 1
       Case 2:21-cr-00001-WFN        ECF No. 40   filed 06/03/21   PageID.142 Page 2 of 2




 1   a specific destination would put the community in danger. The Court has reviewed the file
 2   and Motions and is fully informed. This Order is entered to memorialize and supplement
 3   the oral rulings of the Court. Accordingly,
 4              IT IS ORDERED that Defendant's Motion to Modify Conditions of Release, filed
 5   May 23, 2021, ECF No. 39, is DENIED.
 6              The District Court Executive is directed to file this Order and provide copies to
 7   counsel.
 8              DATED this 3rd day of June, 2021.
 9
10
11                                                   WM. FREMMING NIELSEN
     06-03-21                                 SENIOR UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER - 2
